In an action to recover damages for personal injuries, and for medical expenses and loss of services, the appeal is from an order *827denying appellant’s motion to change the place of trial from Kings County to Sullivan County, where the accident occurred, on the ground that the convenience of witnesses and the ends of justice will be promoted thereby (Civ. Prae. Act, § 187). Order affirmed, with $10 costs, and disbursements. No opinion. Wenzel, Acting P. J., Beldock, Murphy, Hallinan and Kleinfeld, JJ., concur.